Citation Nr: 0606156	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  04-19 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of both lower extremities, claimed as nerve damage 
to the legs and feet and also as circulatory damage to the 
feet as due to Agent Orange.

2.  Entitlement to service connection for skin cancer, 
claimed as spots on the face, arms, and hands that tingle and 
also as nerve damage.


REPRESENTATION

Veteran represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1966, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In a January 2003 rating decision, the RO denied 
service connection for peripheral neuropathy of the left and 
right lower extremities.  In a December 2003 rating decision, 
the RO continued the prior denials of service connection for 
peripheral neuropathy and denied service connection for skin 
cancer, claimed as spots on the face, arms, and hands that 
tingle and also as nerve damage.  The veteran timely 
perfected an appeal of these determinations to the Board.  In 
September 2005, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  

The issue of service connection for skin cancer, claimed as 
spots on the face, arms, and hands that tingle and also as 
nerve damage, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Resolving all reasonable doubt in favor of the veteran, 
peripheral neuropathy of both lower extremities is related to 
service, specifically to exposure to Agent Orange.


CONCLUSION OF LAW

Peripheral neuropathy of both lower extremities was incurred 
in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the agency of original 
jurisdiction has substantially satisfied the duties to notify 
and assist, as required by the Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the veteran in proceeding with this case given the favorable 
nature of the Board's decision.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a chronic disease manifests itself 
during service (or within the presumptive period) but is not 
identified until later and there is a showing of continuity 
of symptomatology after discharge.  38 C.F.R. § 3.303(b) 
(2005); see 38 C.F.R. §§ 3.307, 3.309 (2005).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type II Diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e); 66 Fed. Reg. 23,166, 
23,168-69 (May 8, 2001).  

The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  Note 2, 38 C.F.R. 
§ 3.309(e).  

The veteran contends, in essence, that he has peripheral 
neuropathy of both lower extremities due to exposure to Agent 
Orange during service.  He asserts that symptoms developed in 
approximately 1970 and that they have gradually become worse, 
but that he did not seek treatment until April 2002.  

The record shows that the veteran served in the Republic of 
Vietnam during the Vietnam era.  Thus, exposure to Agent 
Orange is presumed.  38 C.F.R. § 3.307(a)(6)(iii).  

Initially, the Board notes that only acute and subacute 
peripheral neuropathy are recognized by VA as diseases 
associated with exposure to Agent Orange.  38 C.F.R. 
§ 3.309(e).  In this regard, the record shows that the 
veteran does not have acute or subacute peripheral neuropathy 
as defined by VA regulations.  The fact that the veteran is 
not entitled to the foregoing regulatory presumption of 
service connection does not preclude an evaluation as to 
whether he is entitled to service connection on a direct 
basis or entitled to presumptive service connection for a 
chronic disease.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

After review, the Board notes a December 2002 VA neurological 
disorders examination report and a July 2003 letter from Dr. 
Durham, the veteran's private treating physician.  

The VA examination report reflects the examiner's difficulty 
in determining the etiology of the veteran's peripheral 
neuropathy.  The examiner stated that there is no clear cut 
evidence that exposure to herbicides caused the veteran's 
peripheral neuropathy and acknowledged the discomfort of 
defining the veteran's disorder as a neuropathy of unknown 
etiology.  The examiner explained that unfortunately many 
peripheral neuropathies are of unknown etiology and to 
arbitrarily assign one to a caustic agent does not seem to be 
the best medical decision.  

Dr. Durham begins his letter by noting that he has taken 
several comprehensive histories from the veteran and can find 
no other type of exposures either personal or industrial that 
could potentially account for the veteran's neuropathy.  He 
also noted reviewing the veteran's VA medical records, 
including the above examination report, his own medical 
records, VA's Guide on Agent Orange Claims, and the veteran's 
rating decision.  Dr. Durham acknowledged that the veteran's 
claim was denied because he did not complain of symptoms 
within the very short time period cited by VA after exposure 
to herbicides.  He stated that it is clearly documented in 
the medical literature that neuropathy can be latent for a 
period of up to decades, and a denial based on short term 
exposure and short term initiation of acute complaints seems 
to be somewhat arbitrary.  He opined that, given that the 
veteran does not have any evidence of any of the other major 
problems with which neuropathy is often associated, there is 
at least a 51 percent probability that the veteran's 
neuropathy may be directly linked to exposure to dioxin/Agent 
Orange.  

The Board acknowledges that the veteran's claims file was not 
made available to Dr. Durham.  The Board observes that review 
of the claims file is only required where necessary to ensure 
a fully informed examination or to provide an adequate basis 
for the examiner's findings and conclusions.  See VAOPGCPREC 
20-95; 61 Fed. Reg. 10,064 (1996).  In this case, the Board 
finds that resort to the veteran's claims file was not 
necessary because the veteran provided an accurate account of 
his medical history, thus ensuring a fully informed 
examination.  In this regard, the Board observes that the 
veteran's account as related to Dr. Durham essentially 
reflected the evidence of record at that time.  Further, Dr. 
Durham did review several pertinent documents, including the 
VA examination report.

Given the above, and resolving all reasonable doubt in favor 
of the veteran, the Board finds that the veteran's peripheral 
neuropathy of both lower extremities is due to his exposure 
to Agent Orange during service.  


ORDER

Service connection for peripheral neuropathy of both lower 
extremities is granted.


REMAND

The veteran contends, in essence, that he has spots on his 
face, arms, and hands that tingle due to nerve damage from 
exposure to Agent Orange.  He also contends, in essence, that 
he has had skin cancers also from exposure to Agent Orange.

After review, the Board observes that further development is 
necessary prior to adjudicating this claim.  In an August 
2004 statement, the veteran indicated that he had submitted 
copies of medical records from two dermatologists.  The Board 
observes that the above medical evidence is not of record.  
In light of VA's notice of the existence of outstanding 
medical evidence, the appeal must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain and 
associate with the claims file medical 
records from the two dermatologists 
referenced by the veteran in his August 
2004 statement.  

2.  After all evidentiary development has 
been completed, including a VA examination 
if deemed necessary, the RO should 
readjudicate the issue of entitlement to 
service connection for skin cancer, 
claimed as spots on the face, arms, and 
hands that tingle and also as nerve 
damage.  

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


